Citation Nr: 0508667	
Decision Date: 03/23/05    Archive Date: 04/01/05	

DOCKET NO.  03-36 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from July 1955 to 
December 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
VARO in Wichita, Kansas, that denied entitlement to the 
benefit sought.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the claim addressed by the decision 
herein has been obtained by VA.

2.  The veteran's current bilateral hearing loss is not 
related to his active service. 

CONCLUSION OF LAW

The veteran's bilateral hearing loss was not incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.203 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) redefines the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

VA also has a duty to notify a claimant of the evidence 
needed to substantiate a claim, of what evidence he is 
responsible for obtaining, and what evidence VA will seek to 
obtain.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 17 Vet. App. 412, 
422 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1) Inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim(s)."  
This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The RO provided this notice in a communication dated in 
June 2002, prior to the March 2003 initial adjudication of 
the claim.  The VCAA notice letter did not explicitly contain 
the "fourth element," but the communication did tell the 
veteran to furnish information with regard to any person 
having relevant evidence, and advised him that he could 
furnish private records in support of his claim.  This 
information should have put him on notice to submit relevant 
evidence in his possession. 

In his claim for disability benefits, received in 
December 2001, the veteran referred only to having received 
treatment at the VA Medical Center in Topeka, Kansas.  

A review of the record shows that VA medical records have 
been associated with the claims file and have been reviewed 
by both the RO and the Board in connection with the claim.  
Private medical records are also in the file.  Accordingly, 
the Board concludes that VA has fulfilled its duty to assist 
the veteran in the case.  

The Board notes that all the VCAA essentially requires is 
that the duty to notify is satisfied and that the claimant be 
given the opportunity to submit information and evidence in 
support of the claim.  Once this has been accomplished, all 
due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 
9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  The Board believes that any error in not 
providing a single notice to the veteran covering all content 
requirements of the VCAA is harmless error.

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(2004); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of 
inservice occurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an inservice injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 
12 Vet. App. 341, 346 (1999).  The United States Court of 
Appeals for the Federal Circuit has confirmed that "a veteran 
seeking disability benefits must establish... the existence of 
a disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F. 3d 1351, 1353 
(Fed. Cir. 2000).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the veteran, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).  

The provisions of 38 C.F.R. § 3.385 (2004) define when 
hearing loss disability exists.  The fact that hearing loss 
disability is not identified during service is not fatal to a 
claim of service connection.  The issue is whether the 
disability is attributable to service.  "Where the regulatory 
threshold requirements for hearing loss disability are not 
met until several years after separation from service, the 
record must include evidence of exposure to disease or injury 
in service that would adversely affect the auditory system 
and post service test results meeting the criteria of 
38 C.F.R. § 3.385."  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).

The veteran contends that his hearing loss began during his 
active service and that it has bothered him on a periodic 
basis ever since discharge from service.  Although his 
statements are probative of symptomatology, they are not 
competent or credible evidence as to diagnosis or medical 
causation of a disability.  This is because as a layperson, 
he is not competent to offer testimony as to medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Factual Evidence

A review of the service medical records reflect that on 
examination for induction purposes in July 1955, clinical 
evaluation of the ears was normal.  Hearing was recorded as 
15/15 bilaterally on whispered voice testing.  At the time of 
separation examination in December 1958, clinical evaluation 
of the ears was normal.  Hearing for whispered voice and 
spoken voice was recorded as 15/15 each in the right and left 
ears.

The veteran's report of transfer or discharge reflects that 
his principal occupational specialty in service was related 
to that of a laundryman.  

The post service medical evidence contains reports of VA 
outpatient visits on periodic occasions between 2001 and 
2003.  Problems noted included hearing loss.

Also of record is a report of an audiogram study done at a 
private facility in June 2003.  This study showed bilateral 
hearing loss.



Analysis

Based on a longitudinal review of the evidence of record, the 
Board finds that the record is devoid of any clinical 
evidence to support the assertions of continuity of symptoms 
for the period from the time of discharge from service in 
1958 until sometime after 2000, many years following service 
separation.  Even if such continuity were accepted, there is 
no competent evidence linking that reported symptomatology in 
service to any current hearing loss.  None of the records 
available suggest a causal relationship between the veteran's 
current bilateral hearing loss and his military service many 
years ago.  

The only evidence in the veteran's favor is his own opinion 
as to the etiology of his hearing loss.  However, as noted 
above, with respect to medical nexus, to the extent that any 
statements by him in support of his claim are intended as an 
attempt to establish that he has hearing loss related to 
service, lay statements cannot be used to establish a nexus 
between any current disability and service.  The Court has 
repeatedly held that when the determinative question is one 
of medical causation or diagnosis, only those specialized in 
medical knowledge, training, or experience are competent to 
opine on the medical evidence of record.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The weight of the evidence is against the finding that the 
veteran has hearing loss related to his active service.  As a 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable, and the claim 
for service connection for bilateral hearing loss must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990)

ORDER

Service connection for bilateral hearing loss is denied.  

	                        
____________________________________________
	F. JUDGE. FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


